103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifford Lee GAMEL, Plaintiff--Appellant,v.FEDERAL BUREAU OF PRISONS;  Kathy Hawks, Director;  SamSamples, Regional Director;  Kenneth P. Moritsugu, RegionalHealth Services Director;  Ed Gawrysiak, Assistant RegionalDirector;  John Fanello, Warden;  Roland Williams, HealthServices Administrator, Defendants--Appellees.
No. 96-6737.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Clifford Lee Gamel, Appellant Pro Se.  Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his civil action filed pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346-2680 (1994), or Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  The district court's dismissal without prejudice is not appealable.  See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  A dismissal without prejudice could be final if "no amendment [to the complaint] could cure defects in the plaintiff's case."  Id. at 1067.  In ascertaining whether a dismissal without prejudice is reviewable in this court, the court must determine "whether the plaintiff could save his action by merely amending the complaint."  Id. at 1066-67.


2
Because Appellant could have filed an amended complaint raising only claims for monetary relief under Bivens, and thereby cured the defects, the dismissal order is not appealable.  Accordingly, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED